 



Exhibit 10.1

GANNETT CO., INC.

DEFERRED COMPENSATION PLAN

Restatement dated February 1, 2003
(Reflecting all amendments through October 20, 2003)

 



--------------------------------------------------------------------------------



 



GANNETT CO., INC.

DEFERRED COMPENSATION PLAN

Restatement dated February 1, 2003
(Reflecting all amendments through October 20, 2003)

Table of Contents

                  Page      

--------------------------------------------------------------------------------

1.0 BACKGROUND
    1    
1.1   Introduction
    1    
1.2   Certain Definitions
    1  
2.0 EXPLANATION OF PLAN
    2    
2.1   Effective Date
    2    
2.2   Eligibility
    2    
2.3   Interest in the Plan; Deferred Compensation Account
    2    
2.4   Amount of Deferral
    2    
2.5   Time of Election of Deferral
    3    
2.6   Accounts and Investments
    3    
2.7   Participant’s Option to Reallocate Amounts
    5    
2.8   Reinvestment of Income
    5    
2.9   Payment of Deferred Compensation
    5    
2.10 Manner of Electing Deferral, Choosing Investments and Choosing Payment
Options
    9    
2.11 Company Contributions
    9    
2.12 Deferrals of Stock Option Compensation
    10    
2.13 Deferrals of Restricted Stock by Directors
    11  
3.0 ADMINISTRATION OF THE PLAN
    12    
3.1   Statement of Account
    12    
3.2   Assignability
    12    
3.3   Business Days
    12    
3.4   Administration
    12    
3.5   Amendment
    13    
3.6   Liability
    14    
3.7   Change in Control
    14    
3.8   Claims
    19  

 



--------------------------------------------------------------------------------



 

                  Page      

--------------------------------------------------------------------------------

 
3.9   Successors
    20    
3.10 Governing Law
    20  
4.0 EMPLOYEES OF PARTICIPATING AFFILIATES
    21    
4.1   Eligibility of Employees of Affiliated Companies
    21    
4.2   Compensation from Participating Affiliates
    21    
4.3   Rights Subject to Creditors
    21    
4.4   Certain Distributions
    22    
4.5   Assignability
    22  

 



--------------------------------------------------------------------------------



 



GANNETT CO., INC.
DEFERRED COMPENSATION PLAN

Restatement dated February 1, 2003
(Reflecting all amendments through October 20, 2003)

1.0 BACKGROUND



1.1   Introduction       The Gannett Co., Inc. Deferred Compensation Plan
(“Plan”) was adopted to provide the opportunity for directors of the Company who
are not also employees (“Directors”) to defer to future years all or part of
their fees and key employees to defer to future years all or part of their
salary, bonus and/or shares of Gannett common stock issued pursuant to Stock
Incentive Rights (“SIRs”) under the Gannett Co., Inc. 1978 Long-Term Incentive
Plan (“Compensation”) payable by Gannett Co., Inc. (“Company”) as part of their
retirement and financial planning. The term “Compensation” also shall include
(1) ordinary income that arises upon the exercise of a stock option as more
fully described in Section 2.12; and (2) such other forms of taxable income
derived from the performance of services for the Company as may be designated by
the Committee and which may be deferred pursuant to such special terms and
conditions as the Committee may establish. Notwithstanding the preceding
sentence, in the case of a Director, the term “Compensation” shall exclude
ordinary income that arises upon the exercise of a stock option but shall
include shares of restricted stock (“Restricted Stock”) granted to a Director
under the Gannett Co., Inc. 2001 Omnibus Incentive Compensation Plan or any
successor thereto.   1.2   Certain Definitions       This Plan shall apply to
compensation earned under the 1978 Long-Term Incentive Plan, the 2001 Omnibus
Incentive Compensation Plan, and successor plans. The term “SIRs” used in this
Plan also includes restricted stock awards issued under any such plan. The term
“Committee” used in this Plan mean the Benefit Plans Committee. The term
“Company” means the Company as defined above in Section 1.1 and any successor to
its business and/or assets which assumes the Plan by operation of law or
otherwise. The term “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



2.0 EXPLANATION OF PLAN



2.1   Effective Date       The Plan was initially effective July 1, 1987. This
amendment and restatement is effective February 1, 2003 with respect to
individuals who become Participants after January 31, 2003, and with respect to
those Participants who were Participants on January 31, 2003, and who have
consented in the time and manner prescribed by the Committee to the changes made
to this Plan pursuant to Board action on December 3, 2002, in accordance with
Section 3.5 hereof. The Plan as in effect on January 31, 2003 shall continue to
apply to all Participants on that date who do not so consent.   2.2  
Eligibility       The Plan is available to (a) Directors of the Company and
(b) officers and employees of the Company who reside in the United States and
who are designated as eligible by the Committee. No employee may be designated
as eligible unless the employee belongs to “a select group of management or
highly compensated employees” as defined in Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).   2.3   Interest in the Plan;
Deferred Compensation Account

For each eligible person who elects to defer Compensation (“Participant”), one
or more Deferred Compensation Accounts shall be established in accordance with
Section 2.6(a). A Participant’s interest in the Plan shall be the Participant’s
right to receive payments under the terms of the Plan. A Participant’s payments
from the Plan shall be based upon the value attributable to the Participant’s
Deferred Compensation Accounts.   2.4   Amount of Deferral



  (a)   A Participant may elect to defer receipt of all or a part of his or her
Compensation provided that the minimum deferral for any type of Compensation to
be deferred must be $5,000 for the year of deferral or, in the case of deferred
SIRs, such minimum number of shares as the Committee may determine. In any year
in which the percentage selected for deferral amounts to less than $5,000 of the
type of Compensation being deferred or fewer than the designated number of SIRs,
there shall be no deferral of that type of Compensation for that year.     (b)  
Notwithstanding the foregoing, Compensation shall not be deferred to the extent
that the deferral would cause the Participant to have insufficient funds
available to

 



--------------------------------------------------------------------------------



 





      provide for all withholdings he or she has authorized to be made, or are
required by law to be made, from his or her Compensation.



2.5   Time of Election of Deferral



  (a)   An election to defer Compensation must be made before the Compensation
is earned. In the case of salary and Directors’ fees, the election to defer must
be made prior to the year in which the services to which the salary or
Directors’ fees relate will be performed, or, if deferred during the year in
which the services are performed, at least six months prior to the month in
which the services are performed. In the case of bonuses and SIRs, the election
to defer must be made prior to the year in which the bonuses or SIRs will be
paid.         Notwithstanding the foregoing, in his or her first year of
eligibility an employee or Director may make a deferral election within 30 days
of first becoming eligible. This initial deferral may relate only to
Compensation attributable to the period following the deferral election.     (b)
  Effective May 6, 2003, a new compensation arrangement for Directors was
approved, and accordingly, in the case of Director’s fees, whether payable in
cash, Restricted Stock, or any other form permitted to be deferred under the
Plan, deferral elections under the Plan shall relate to one-year terms (each, a
“Term”) beginning with each annual meeting of shareholders of the Company
(“Annual Meeting”) and ending immediately prior to the next Annual Meeting. Any
deferral election made by a Director prior to 2003 relating to fees earned by
the Director in that year shall apply to fees earned under the prior
compensation arrangement during the partial year beginning on January 1, 2003
and ending immediately prior to the Annual Meeting in May of 2003. In addition,
Directors shall be given the opportunity to make a new deferral election prior
to the 2003 Annual Meeting, which, pursuant to this provision, shall relate to
fees earned under the new compensation arrangement during the Term beginning
with the 2003 Annual Meeting and ending immediately prior to the 2004 Annual
Meeting. With respect to subsequent Terms, deferral elections shall be required
to be made no later than thirty (30) days prior to the commencement of the Term.
The foregoing election requirements shall be subject to the rule regarding first
year of eligibility set forth in the second paragraph of Section 2.5(a) above.  
  (c)   Once made, an election to defer for a particular time period is
irrevocable.



2.6   Accounts and Investments



  (a)   Effective for deferrals on and after January 1, 1997, all Participant
records, reports and elections after an initial election shall be maintained on
the basis of Payment

 



--------------------------------------------------------------------------------



 





      Commencement Dates (as defined in Section 2.9(b)), i.e., all amounts that
have been elected to be paid in full, or to commence payment, in a designated
calendar year shall be aggregated in a single Deferred Compensation Account for
a Participant for purposes of subsequent recordkeeping and for elections that
may be available with respect to the deferred amounts, such as investment
elections and payment method elections. Deferrals prior to January 1, 1997,
shall be accounted for in accordance with the accounts in effect on December 31,
1996.     (b)   The amount of Compensation deferred will be credited to the
Participant’s Deferred Compensation Account or Accounts as soon as practicable
after the Compensation would have been paid had there been no election to defer.
        The amounts credited in a Deferred Compensation Account will be deemed
invested in the fund or funds designated by the Participant from among funds
selected by the Committee, which may include the following or any combination of
the following:

              (i)   money market funds;               (ii)   bond funds;        
      (iii)   equity funds; and               (iv)   the Gannett stock fund.



      Although the Plan is not subject to section 404(c) of ERISA, the funds
available to Participants under the Plan shall, at all times, constitute a broad
range of investment alternatives that would meet the standards pertaining to the
range of investments set forth in regulations promulgated by the Department of
Labor under section 404(c) of ERISA, or any successor provision, as if that
provision were applicable to the Plan. In the discretion of the Committee, funds
may be added, deleted or substituted from time to time, subject to the preceding
sentence.         Information on the specific funds permitted under the Plan
shall be made available by the Committee to the Participants. If the Committee
adds, deletes or substitutes a particular fund, the Committee shall notify
Participants in advance of the change and provide Participants with the
opportunity to change their allocations among funds in connection with such
addition, deletion or substitution.         A Participant may allocate
contributions to his or her Deferred Compensation Accounts among the available
funds pursuant to such procedures and requirements as may be specified by the
Committee from time to time.

 



--------------------------------------------------------------------------------



 





      Participants shall have the opportunity to give investment directions with
respect to their Accounts at least once in any three-month period.     (c)   All
deferrals under this Plan and the earnings credited to them are fully vested at
all times.     (d)   The right of any Participant to receive future payments
under the provisions of the Plan shall be a contractual obligation of the
Company but shall be subject to the claims of the creditors of the Company in
the event of the Company’s insolvency or bankruptcy as provided in the trust
agreement described below.         Plan assets may, in the Company’s discretion,
be placed in a trust (the “Rabbi Trust”) (which Rabbi Trust may be a sub-trust
maintained as a separate account within a larger trust that is also used to pay
benefits under other Company- sponsored unfunded nonqualified plans) but will
nevertheless continue to be subject to the claims of the Company’s creditors in
the event of the Company’s insolvency or bankruptcy as provided in the trust
agreement. In any event, the Plan is intended to be unfunded under Title I of
ERISA.



2.7   Participant’s Option to Reallocate Amounts       A Participant may elect
to reallocate amounts in his or her Deferred Compensation Accounts among the
available funds pursuant to such procedures and requirements as may be specified
by the Committee from time to time consistent with the final sentence of
Section 2.6(b).   2.8   Reinvestment of Income       Income from a hypothetical
fund investment in a Deferred Compensation Account shall be deemed to be
reinvested in that fund as soon as practicable under the terms of that fund.  
2.9   Payment of Deferred Compensation



  (a)   No withdrawal may be made from the Participant’s Deferred Compensation
Accounts except as provided in this Section.     (b)   At the time a deferral
election is made, the Participant shall choose the date on which payment of the
amount credited to the Deferred Compensation Account is to commence, which date
shall be either April 1 or October 1 of the year of the Participant’s
retirement, the year next following the Participant’s retirement, or any other
year specified by the Participant that is after the year for which the
Participant is making the deferral (“Payment Commencement Date”). In the case

 



--------------------------------------------------------------------------------



 





      of Director Participants, the Payment Commencement Date shall be no later
than October 1 of the year after the Director Participant retires from the
Board. In the case of key employee Participants, the Payment Commencement Date
shall be no later than October 1 of the year following the year during which the
key employee reaches age 65 or actually retires, whichever occurs later.        
Notwithstanding the foregoing paragraph: (i) for all elections to defer
occurring on or after November 1, 1991, (ii) in the event that the Committee
adds or substitutes a particular fund or funds, or (iii) if a Participant elects
to reallocate amounts in his or her Deferred Compensation Accounts among
available funds, the Committee shall have the right to fix Payment Commencement
Dates and/or the date or dates upon which the value attributable to a Deferred
Compensation Account is to be determined or paid, or modify such previously
elected dates (but in no event to a date earlier than the date originally
elected by the Participant) in order to comply with the requirements of the
added, substituted or available fund or funds, pursuant to such procedures and
requirements as may be specified by the Committee from time to time.     (c)  
At the time the election to defer is made, the Participant may choose to receive
payments either (i) in a lump sum, or (ii) if the Payment Commencement Date is
during a year in which the Participant could have retired under a retirement
plan of the Company, in up to ten annual installments. The method of paying a
Deferred Compensation Account is the “Method of Payment.” The amount of any
payment under the Plan shall be the value attributable to the Deferred
Compensation Account on the last day of the month preceding the month of the
payment date, divided by the number of payments remaining to be made, including
the payment for which the amount is being determined.     (d)   In the event of
a Participant’s death or disability before the Participant has received any
payments from a Deferred Compensation Account, the value of the Account shall be
paid to the Participant’s designated beneficiary, in the case of death, or to
the Participant, in the case of disability, at such time and in such form of
payment as is set forth on the applicable deferral form signed by the
Participant, or as the Committee determines, in its sole discretion. In the
event of the Participant’s death or disability after installment payments from a
Deferred Compensation Account have commenced, the remaining balance of the
Account shall be paid to the Participant or designated beneficiary, as
applicable, over the installments remaining to be paid.         Beneficiary
designations shall be submitted on the form specified by the Company. If a
Participant so chooses, a separate beneficiary designation may be made for each
Deferred Compensation Account. The filing of a new beneficiary designation shall
automatically revoke any previous beneficiary designation. In

 



--------------------------------------------------------------------------------



 





      the event a beneficiary designation has not been made, or the beneficiary
was not properly designated (in the sole discretion of the Company), has died or
cannot be found, all payments after death shall be paid to the Participant’s
estate. In case of disputes over the proper beneficiary, the Company reserves
the right to make any or all payments to the Participant’s estate.     (e)   A
Participant may not change an initial Payment Commencement Date or Method of
Payment for a Deferred Compensation Account after an election has been made
except as provided in this subsection (e) as follows:  

  (i)   The Method of Payment elected by a Participant may be changed by the
Participant’s written election to the Committee at any time up to 36 months
prior to the earlier of the Payment Commencement Date or the Participant’s
termination of employment, or, if the Participant has elected the year of, or
the year next following, his or her retirement as the Payment Commencement Date,
at any time no later than 6 months prior to the Participant’s retirement and
prior to the calendar year in which the retirement occurs. Any change of an
earlier election that is made within 36 months of the earlier of the Payment
Commencement Date or the Participant’s termination, or, if the Participant has
elected the year of, or the year next following, his or her retirement as the
Payment Commencement Date, within 6 months of the Participant’s retirement or in
the year in which the Participant’s retirement occurs, shall be disregarded by
the Committee;     (ii)   If a Participant has elected the year of retirement as
the Payment Commencement Date, the Participant may change the Payment
Commencement Date to the year following retirement. That election must be made
before the calendar year in which the retirement occurs and at least six months
before the Participant retires. In no other case may the year initially elected
by the Participant as the Payment Commencement Date be changed. In addition, the
Participant may change the date of payment in the payment year to the first day
of any month in that year so long as that election is made before the
December 31 preceding such year and so long as the Participant gives the
Committee notice of the change at least 90 days before the date payments are to
begin. A technical note — if a Participant has elected the year of retirement as
the Payment Commencement Date but retires on a date that is after the designated
Payment Commencement Date, the payment (or the first annual installment) will
begin on the first day of the month after the Participant retires.

 



--------------------------------------------------------------------------------



 





      Restrictions on changing Payment Commencement Dates and Methods of Payment
shall not prevent the Participant from choosing a different Payment Commencement
Date and/or Method of Payment for amounts to be deferred in subsequent years.  
  (f)   Notwithstanding any Payment Commencement Date or Method of Payment
selected by a Participant, if:  

  (i)   an employee Participant’s employment with the Company terminates other
than (1) at or after early or normal retirement pursuant to a retirement plan of
the Company, (2) by reason of the Participant’s death, or (3) by reason of the
Participant’s total disability, or     (ii)   a director Participant’s
directorship terminates for any reason other than (1) at or after reaching the
prescribed mandatory retirement age from the Board, (2) by reason of such
Participant’s death, or (3) by reason of such Participant’s total disability,  
      the Committee, in its sole discretion, shall determine whether to
distribute such Participant’s benefits in the form of five annual installment
payments or as a lump sum. In either case, such payment shall begin as soon as
administratively practicable following the Participant’s termination of
employment.  

  (g)   If, in the discretion of the Committee, the Participant has a need for
funds due to an unforeseeable emergency, benefits may be paid prior to the
Participant’s Payment Commencement Date. For this purpose, an unforeseeable
emergency means an unanticipated emergency that is caused by an event beyond the
control of the Participant or the Participant’s beneficiary and that would
result in severe financial hardship if early withdrawal were not permitted. A
payment based upon financial hardship cannot exceed the amount required to meet
the immediate financial need created by the hardship. The Participant requesting
a hardship payment must supply the Committee with a statement indicating the
nature of the need that created the financial hardship, the fact that all other
reasonably available resources are insufficient to meet the need, and any other
information which the Committee decides is necessary to evaluate whether a
financial hardship exists.         A Participant with a financial need that
fails to meet the unforeseeable emergency standard may elect to withdraw funds
from the Participant’s Deferred Compensation Account prior to the date specified
in the Participant’s election form subject to the following conditions:
(1) premature withdrawals may be made only in a lump sum and only in an amount
in excess of $10,000; (2) only one premature withdrawal may be made in a
calendar year; (3) the Participant must

 



--------------------------------------------------------------------------------



 





      suspend further deferrals for the remainder of the calendar year of the
withdrawal; and (4) ten percent of the amount withdrawn shall be irrevocably
forfeited to the Company.     (h)   In the Company’s discretion, payments from
the Plan may be made in cash or in the kind of property represented by the fund
or funds selected by the Participant.     (i)   All contributions to the Plan
and all payments from the Plan, whether made by the Company or the Trustee,
shall be subject to all taxes required to be withheld under applicable laws and
regulations of any governmental authorities.

 



--------------------------------------------------------------------------------



 





2.10   Manner of Electing Deferral, Choosing Investments and Choosing Payment
Options



  (a)   In order to make any elections or choices permitted hereunder, the
Participant must give written notice to the Committee. A notice electing to
defer Compensation shall specify:  

  (i)   the percentage and type of Compensation to be deferred;     (ii)   the
funds chosen by the Participant;     (iii)   the Method of Payment to the
Participant and the Method of Payment to the Participant’s estate in the event
of the Participant’s death; and     (iv)   the Payment Commencement Date.  

  (b)   An election by a Participant to defer Compensation shall apply only to
Compensation deferred in the calendar year for which the election is effective.
However, the designation of the Payment Commencement Date for this year will
require that all deferrals from all years with the same Payment Commencement
Date shall constitute a single Deferred Compensation Account and any other Plan
elections such as investments, will apply to all assets held in this Deferred
Compensation Account regardless of the year of deferral.     (c)   The Committee
will provide election forms to permit Participants to defer Compensation to be
earned during that calendar year.     (d)   The last form received by the
Committee directing an allocation of amounts in a Deferred Compensation Account
among the funds available shall govern until changed by the receipt by the
Committee of a subsequent allocation form.



2.11   Company Contributions       The Company may, in its sole discretion, make
direct cash contributions to the accounts or subaccounts on behalf of any
eligible Participant. The amount and timing of such contributions shall be
subject to the approval of the Executive Compensation Committee of the Board and
that Committee may impose vesting or other requirements on such accounts.      
Except as otherwise provided in this Section, accounts so established shall be
subject to the same terms, conditions, and elections as are applicable to other
accounts under the Plan. The Company shall initially specify the time and method
of payment of amounts from such accounts and may change the time and method of
payment at any time, no later

 



--------------------------------------------------------------------------------



 





    than twelve months before payments are scheduled to begin. The Company may
accelerate payments at any time. The Company’s decisions as to the time and
method of payment need not fall within the provisions of the Plan applicable to
other deferred compensation accounts, but shall be subject to the approval of
the Executive Compensation Committee.   2.12   Deferrals of Stock Option
Compensation       A Participant, by authorization of, or pursuant to procedures
established by, the Committee, may elect to defer ordinary income imputed to the
Participant upon the exercise of a stock option issued pursuant to any
Company-sponsored stock option plan in accordance with guidelines established by
the Committee and the general terms of this Plan except as such general terms
are modified as follows:

  * an election to defer stock option income shall be effective only if made at
least six months prior to the exercise date of the option and in the calendar
year preceding the year of the exercise date. An election to defer stock option
income shall constitute an amendment of the exercise date of the option so that
the option may not be exercised prior to the date six months subsequent to the
date of the notice of deferral. Notwithstanding the foregoing, a Participant may
elect to defer income on the exercise of any option in calendar year 1999
provided that such election is made within 30 days after the adoption of this
Section 2.12 and is effective only with respect to option exercises that are
made at least four months after the date of a participant’s deferral election.
An election to defer option income in 1999 shall constitute an amendment of the
Stock Option Agreement related to such option so that the option may not be
exercised prior to the date four months subsequent to the date of the notice of
deferral.   * a deferral election with respect to any shares received upon a
stock option exercise shall require the deferral of all income with respect to
that exercise.   * an election to defer stock option income shall be deemed to
constitute a direction by the Participant to have the Company defer to this Plan
the number of shares (carried to the nearest one ten thousandth of a share)
equal in value to the income that would otherwise have been realized by the
Participant pursuant to his stock option exercise with the ultimate payment of
such deferred shares to be made in accordance with the terms of this Plan. All
such deferrals shall be invested in the Gannett stock fund during the entire
deferral period and shall be paid out in kind on the Payment Commencement Date.
  * if payments of deferred shares are made in installments, each installment
payment shall be rounded as necessary to provide payment only of a whole

 



--------------------------------------------------------------------------------



 

  number of shares except that any fractional shares payable in the final
installment shall be paid in cash.



2.13   Deferrals of Restricted Stock by Directors       A Director who has
elected to receive all or some of his or her fees for a Term, including, as
applicable, the Director’s annual retainer, chair retainer, meeting fees or
long-term award, in the form of Restricted Stock, may elect to defer such
Restricted Stock in accordance with such guidelines and restrictions as may be
established by the Committee and in accordance with the general terms of this
Plan, subject to the following:



  (a)   An election to defer Restricted Stock must be made at the time the
Director elects to receive all or some of his or her fees for the applicable
Term, as described above, in the form of Restricted Stock, and in accordance
with Section 2.5(b) of the Plan. If a Director makes such a deferral election,
the election must apply to all fees for the applicable Term that the Director
has elected to receive in the form of Restricted Stock.     (b)   An election to
defer Restricted Stock shall constitute a direction by the Director to have the
Company, in lieu of currently issuing shares of Restricted Stock, defer under
this Plan an amount equal to the value of the Restricted Stock subject to the
election as determined at the time of the award. The Restricted Stock deferred
by a Director under this Plan for a Term shall be credited as units of stock to
a separate sub-account within the Director’s Deferred Compensation Account.
Notwithstanding Section 2.6(c) of the Plan, any vesting restrictions applicable
to an award of Restricted Stock deferred under the Plan shall apply to the
sub-account attributable to such award until such restrictions lapse in
accordance with the original terms of the award.     (c)   Restricted Stock
deferred under the Plan shall be deemed invested in the Gannett stock fund
during the entire deferral period and the Director shall not have the right to
reallocate such deemed investment to any of the other investment options
otherwise available under the Plan.     (d)   At the time an election to defer
Restricted Stock is made, the Director shall elect the time and form of payment
of such deferral and earnings thereon in accordance with Section 2.9 of the
Plan, provided, however, that payment of such amounts shall commence in the year
the Director leaves the Board. Payments shall be made in shares of Company
common stock.     (e)   Any portion of a Director’s Deferred Compensation
Account attributable to deferred Restricted Stock, whether or not vested, shall
not be available for early withdrawal pursuant to Section 2.9(g) of the Plan.

 



--------------------------------------------------------------------------------



 



3.0 ADMINISTRATION OF THE PLAN



3.1   Statement of Account       Statements setting forth the values of the
funds deemed to be held in a Participant’s Deferred Compensation Accounts will
be sent to each Participant quarterly or more often as the Committee may elect.
A Participant shall have two years from the date a statement has been sent to
question the accuracy of the statement. If no objection is made to the
statement, it shall be deemed to be accurate and thereafter binding on the
Participant for all purposes.   3.2   Assignability       The benefits payable
under this Plan shall not revert to the Company or be subject to the Company’s
creditors prior to the Company’s insolvency or bankruptcy, nor, except pursuant
to will or the laws of descent and distribution, shall they be subject in any
way to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind by the
Participant, the Participant’s beneficiary or the creditors of either, including
such liability as may arise from the Participant’s bankruptcy.   3.3   Business
Days       In the event any date specified herein falls on a Saturday, Sunday,
or legal holiday, such date shall be deemed to refer to the next business day
thereafter or such other date as may be determined by the Committee in the
reasonable exercise of its discretion.   3.4   Administration       This Plan
shall be administered by the Committee. The Committee has sole discretion to
interpret the Plan and to determine all questions arising in the administration,
interpretation, and application of the Plan. The Committee’s powers include the
power, in its sole discretion and consistent with the terms of the Plan, to
determine who is eligible to participate in this Plan, to determine the
eligibility for and the amount of benefits payable under the Plan, to determine
when and how amounts are allocated to a Participant’s Deferred Compensation
Account, to establish rules for determining when and how elections can be made,
to adopt any rules relating to administering the Plan and to take any other
action it deems appropriate to administer the Plan. The Committee may delegate
its authority hereunder to one or more persons. Whenever the value of a Deferred
Compensation Account is to be determined under this Plan as of a particular
date, the Committee may determine such value using any method that is
reasonable, in its discretion. Whenever payments are to be made under this Plan,
such payments shall

 



--------------------------------------------------------------------------------



 





    begin within a reasonable period of time, as determined by the Committee,
and no interest shall be paid on such amounts for any reasonable delay in making
the payments.   3.5   Amendment



  (a)   This Plan may at any time and from time to time be amended or terminated
by the Board or the Compensation Committee of the Board. No amendment shall,
without the consent of a Participant, adversely affect such Participant’s
interest in the Plan, i.e., the Participant’s benefit accrued to the effective
date of the amendment (hereinafter referred to as the “Protected Interest”), as
determined by the Committee in its sole discretion.     (b)   An amendment shall
be considered to adversely affect a Participant’s interest in the Plan if it has
the effect of:  

  (i)   reducing the Participant’s Protected Interest in his or Deferred
Compensation Accounts;     (ii)   eliminating or restricting a Participant’s
right to give investment directions with respect to the Participant’s Protected
Interest in his or her Deferred Compensation Accounts under Sections 2.6 and 2.7
of the Plan, except that a change in the number or type of funds available shall
not be considered an amendment of the Plan as long as the funds available to
Participants following such change constitute a broad range of investment
alternatives under the standards pertaining to the range of investments set
forth in regulations promulgated by the Department of Labor under section 404(c)
of ERISA or any successor provision;     (iii)   eliminating or restricting any
timing or payment option available with respect to the Participant’s Protected
Interest in his or her Deferred Compensation Accounts, or the Participant’s
right to make and change payment elections with respect to such Protected
Interest, under Section 2.9, 2.10 or any other provision of the Plan;     (iv)  
reducing or diminishing any of the change in control protections provided to the
Participant under Section 3.7 or any other provision of the Plan; or     (v)  
reducing or diminishing the rights of the Participant under this Section 3.5
with respect to any amendment or termination of the Plan.  

  (c)   Notwithstanding any in the foregoing to the contrary, any amendment made
for the purpose of protecting the favorable tax treatment of amounts deferred
under the Plan following a change in applicable law, including for this purpose
a change

 



--------------------------------------------------------------------------------



 





      in statute, regulation or other agency guidance, shall not be considered
to adversely affect a Participant’s interest in the Plan.     (d)   If the Plan
is terminated, compensation shall prospectively cease to be deferred as of the
date of the termination. Each Participant will be paid the value of his or her
Deferred Compensation Accounts, including earnings credited through the payment
date based on the Participant’s investment allocations, at the time and in the
manner provided for in Sections 2.9 and 2.10.



3.6   Liability



  (a)   Except in the case of willful misconduct, no Director or employee of the
Company, or person acting as the independent fiduciary provided for in
Section 3.7, shall be personally liable for any act done or omitted to be done
by such person with respect to this Plan.     (b)   The Company shall indemnify,
to the fullest extent permitted by law, members of the Committee, persons acting
as the independent fiduciary and Directors and employees of the Company, both
past and present, to whom are or were delegated duties, responsibilities and
authority with respect to the Plan, against any and all claims, losses,
liabilities, fines, penalties and expenses (including, but not limited to, all
legal fees relating thereto), reasonably incurred by or imposed upon such
persons, arising out of any act or omission in connection with the operation and
administration of the Plan, other than willful misconduct.



3.7   Change in Control



  (a)   Participation. If a change in control occurs, each eligible person who
is participating in the Plan on the date of the change in control shall be
entitled to continue participating in the Plan and to make additional deferrals
under its terms following the change in control, until he or she ceases to meet
the criteria for an “eligible person” specified in Section 2.2 hereof (without
regard to designation by the Committee) or the Plan is terminated pursuant to
Section 3.5. No new persons may be designated as eligible to participate in the
Plan on or after a change in control.     (b)   Legal Expense. If, with respect
to any alleged failure by the Company to comply with any of the terms of this
Plan subsequent to a change in control, other than any alleged failure relating
to a matter within the control of the independent fiduciary and with respect to
which the Company is acting pursuant to a determination or direction of the
independent fiduciary, a Participant or beneficiary hires legal counsel or
institutes any negotiations or institutes or responds to legal action to assert
or defend the validity of, enforce his rights

 



--------------------------------------------------------------------------------



 





      under, obtain benefits promised under or recover damages for breach of the
terms of this Plan, then, regardless of the outcome, the Company shall pay, as
they are incurred, a Participant’s or beneficiary’s actual expenses for
attorneys’ fees and disbursements, together with such additional payments, if
any, as may be necessary so that the net after-tax payments to the Participant
or beneficiary equal such fees and disbursements.     (c)   Mandatory
Contributions to Rabbi Trust. If a change in control occurs, the Company shall
make mandatory contributions to a Rabbi Trust established pursuant to Section
2.6(d), to the extent required by the provisions of such Rabbi Trust.     (d)  
Powers of Independent Fiduciary. Following a change in control, the Plan shall
be administered by the independent fiduciary. The independent fiduciary shall
assume the following powers and responsibilities from the Committee and the
Company:  

  (i)   The independent fiduciary shall assume all powers and responsibilities
assigned to the Committee under Section 3.4 and all other provisions of the
Plan, including, without limitation, the sole power and discretion to:  

  (1)   determine all questions arising in the administration and interpretation
of the Plan, including factual questions and questions of eligibility to
participate and eligibility for benefits;     (2)   adjudicate disputes and
claims for benefits;     (3)   adopt rules relating to the administration of the
Plan;     (4)   select the investment funds available to Participants under
Section 2.6 of the Plan (subject to the requirement that, at all times, such
funds constitute a broad range of investment alternatives under the standards
pertaining to the range of investments set forth in regulations promulgated by
the Department of Labor under section 404(c) of ERISA or any successor
provision);     (5)   determine the amount, timing and form of benefit payments;
    (6)   direct the Company and the trustee of the Rabbi Trust on matters
relating to benefit payments;

 



--------------------------------------------------------------------------------



 





  (7)   engage attorneys, accountants, actuaries and other professional advisors
(whose fees shall be paid by the Company), to assist it in performing its
responsibilities under the Plan; and     (8)   delegate to one or more persons
selected by it, including outside vendors, responsibility for fulfilling some or
all of its responsibilities under the Plan.  

  (ii)   The independent fiduciary, and not the Company or the Executive
Compensation Committee, shall have the sole authority to determine the time and
method of payment of amounts attributable to contributions made by the Company
prior to the change in control under Section 2.11, provided that the independent
fiduciary may not accelerate the payment of such amounts to a Participant
without the Participant’s consent.     (iii)   The independent fiduciary shall
have the sole power and discretion to (1) direct the investment of assets held
in the Rabbi Trust, including the authority to appoint one or more investment
managers to manage any such assets and (2) remove the trustee of the Rabbi Trust
and appoint a successor trustee in accordance with the terms of the trust
agreement.



  (e)   Review of Decisions.



  (i)   Notwithstanding any provision in the Plan to the contrary, following a
change of control, any act, determination or decision of the Company (including
its Board or any committee of its Board) with regard to the administration,
interpretation and application of the Plan must be reasonable, as viewed from
the perspective of an unrelated party and with no deference paid to the actual
act, determination or decision of the Company. Furthermore, following a change
in control, any decision by the Company shall not be final and binding on a
Participant. Instead, following a change in control, if a Participant disputes a
decision of the Company relating to the Plan and pursues legal action, the court
shall review the decision under a “de novo” standard of review.     (ii)  
Following a change in control, any act, determination or decision of the
independent fiduciary with regard to the administration, interpretation and
application of the Plan shall be final, binding, and conclusive on all parties.
 

  (f)   Company’s Duty to Cooperate. Following a change in control, the Company
shall cooperate with the independent fiduciary as may be necessary to enable the
independent fiduciary to carry out its powers and responsibilities under the
Plan

 



--------------------------------------------------------------------------------



 





      and Rabbi Trust, including, without limitation, by promptly furnishing all
information relating to Participants’ benefits as the independent fiduciary may
reasonably request.     (g)   Appointment of Independent Fiduciary. The
independent fiduciary responsible for the administration of the Plan following a
change in control shall be a committee composed of the individuals who
constituted the Company’s Benefit Plans Committee immediately prior to the
change in control and the Company’s chief executive officer immediately prior to
the change in control.         If, following a change in control, any individual
serving on such committee resigns, dies or becomes disabled, the remaining
members of the committee shall continue to serve as the committee without
interruption. A successor member shall be required only if there are less than
three remaining members on the committee. If a successor member is required, the
successor shall be an individual appointed by the remaining member or members of
the committee who (i) is eligible to be paid benefits from the assets of the
Rabbi Trust or the larger trust of which it is a part and (ii) agrees to serve
on such committee.         If at any time there are no remaining members on the
committee (including any successor members appointed to the committee following
the change in control), the Trustee shall promptly submit the appointment of the
successor members to an arbiter, the costs of which shall be borne fully by the
Company, to be decided in accordance with the American Arbitration Association
Commercial Arbitration Rules then in effect. The arbiter shall appoint three
successor members to the committee who each meet the criteria for membership set
forth above. Following such appointments by the arbiter, such successor members
shall appoint any future successor members to the committee to the extent
required above (i.e., if, at any time, there are less than three remaining
members on the committee) and subject to the criteria set forth above.        
If one or more successor members are required and there are no individuals
remaining who satisfy the criteria for membership on the committee, the
remaining committee members or, if none, the Trustee, shall promptly submit the
appointment of the successor member or members to an arbiter, and the Company
shall bear the costs of arbitration, as provided for in the preceding paragraph.
    (h)   Change in Control Definition. As used in this Plan, a “change in
control” means the first to occur of the following:  

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the

 



--------------------------------------------------------------------------------



 





      meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more
of either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section, the following
acquisitions shall not constitute a change in control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or one of its affiliates or (D) any acquisition
pursuant to a transaction that complies with clauses (1), (2) and (3) of Section
3.7(h)(iii) below;     (ii)   Individuals who, as of January 1, 2003, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;     (iii)  
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then- outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation or entity resulting from such Business Combination (including,
without limitation, a corporation or entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same

 



--------------------------------------------------------------------------------



 





      proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any employee
benefit plan (or related trust) of the Company or any corporation or entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (3) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or     (iv)   Approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company.



3.8   Claims



  (a)   Claim Denials. The Committee shall maintain procedures with respect to
the filing of claims for benefits under the Plan. Pursuant to such procedures,
any Participant or beneficiary (hereinafter called “claimant”) whose claim for
benefits under the Plan is denied shall receive written notice of such denial.
The notice shall set forth:  

  (i)   the specific reasons for the denial of the claim;     (ii)   a reference
to the specific provisions of the Plan on which the denial is based;     (iii)  
any additional material or information necessary to perfect the claim and an
explanation why such material or information is necessary; and     (iv)   a
description of the procedures for review of the denial of the claim and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA following a denial on review.  

      Such notice shall be furnished to the claimant within a reasonable period
of time, but no later than 90 days after receipt of the claim by the Plan,
unless the Committee determines that special circumstances require an extension
of time for

 



--------------------------------------------------------------------------------



 





      processing the claim. In no event shall such an extension exceed a period
of 90 days from the end of the initial 90-day period. If such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the initial 90-day period, which shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render a decision.     (b)   Right to a Review of the Denial. Every claimant
whose claim for benefits under the Plan is denied in whole or in part by the
Committee shall have the right to request a review of the denial. Review shall
be granted if it is requested in writing by the claimant no later than 60 days
after the claimant receives written notice of the denial. The review shall be
conducted by the Committee.     (c)   Decision of the Committee on Appeal. At
any hearing of the Committee to review the denial of a claim, the claimant, in
person or by duly authorized representative, shall have reasonable notice, shall
have an opportunity to be present and be heard, may submit written comments,
documents, records and other information relating to the claim, and may review
documents, records and other information relevant to the claim under the
applicable standards under ERISA. The Committee shall render its decision as
soon as practicable. Ordinarily decisions shall be rendered within 60 days
following receipt of the request for review. If the need to hold a hearing or
other special circumstances require additional processing time, the decision
shall be rendered as soon as possible, but not later than 120 days following
receipt of the request for review. If additional processing time is required,
the Committee shall provide the claimant with written notice thereof, which
shall indicate the special circumstances requiring the additional time and the
date by which the Committee expects to render a decision. If the Committee
denies the claim on review, it shall provide the claimant with written notice of
its decision, which shall set forth (i) the specific reasons for the decision,
(ii) reference to the specific provisions of the Plan on which the decision is
based, (iii) a statement of the claimant’s right to reasonable access to, and
copies of, all documents, records and other information relevant to the claim
under the applicable standards under ERISA, and (iv) and a statement of the
claimant’s right to bring a civil action under ERISA. The Committee’s decision
shall be final and binding on the claimant, and the claimant’s heirs, assigns,
administrator, executor, and any other person claiming through the claimant.    
(d)   Notwithstanding the foregoing, following a change in control, the
independent fiduciary shall be responsible for deciding claims and appeals
pursuant to the procedures described above. Any decision on a claim by the
independent fiduciary shall be final and binding on the claimant, and the
claimant’s heirs,

 



--------------------------------------------------------------------------------



 





      assigns, administrator, executor, and any other person claiming through
the claimant.



3.9   Successors       The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the Plan in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.   3.10   Governing Law       To the extent not preempted by federal law,
all questions pertaining to the construction, regulation, validity and effect of
the provisions of the Plan shall be determined in accordance with the laws of
the State of Illinois without regard to the conflict of laws principles thereof.

4.0 EMPLOYEES OF PARTICIPATING AFFILIATES



4.1   Eligibility of Employees of Affiliated Companies       If the Committee
allows it in any individual case, this Plan is also available to officers and
employees of a corporation, partnership or other entity that is directly or
indirectly controlled by the Company, provided that such officer or employee
resides in the United States and is specifically designated as eligible by the
Committee. An entity that is directly or indirectly controlled by the Company
and employs an individual who is a Participant is hereinafter referred to as a
“Participating Affiliate”.   4.2   Compensation from Participating Affiliates  
    With respect to Participants who are employed by Participating Affiliates,
“Compensation” as used in this Plan shall include all or part of their salary,
bonus and/or shares of Gannett common stock issued pursuant to “SIRs”, ordinary
income that arises upon the exercise of a stock option as more fully described
in Section 2.12, and such other forms of taxable income derived from the
performance of services for the Company or any Participating Affiliate (as
defined in Section 4.1) as may be designated by the Committee and which may be
deferred pursuant to such special terms and conditions as the Committee may
establish.

 



--------------------------------------------------------------------------------



 





4.3   Rights Subject to Creditors       The right of any Participant who is
employed by a Participating Affiliate to receive future payments under the
provisions of the Plan shall be a contractual obligation of the Company and the
Participating Affiliate at the time the Participant elects to defer
compensation. Such a Participant’s right to receive future payments is subject
to the claims of the creditors of the Company and the Participating Affiliates
in the event of the Company’s or any Participating Affiliate’s insolvency or
bankruptcy as provided in the trust agreement. Plan assets may, in the
Committee’s discretion, be placed in a trust but will nevertheless continue to
be subject to the claims of the Company’s and the Participating Affiliates’
creditors in the event of the Company’s or any Participating Affiliate’s
insolvency or bankruptcy as provided in the trust agreement. In any event, the
Plan is intended to be unfunded under Title I of ERISA. If the Committee so
permits, Participating Affiliates may also contribute assets to the Rabbi Trust
in connection with their Plan obligations under this Article. If, at the
election of the Committee, such contributions are not separately accounted for
through subtrusts, segregated accounts, or similar arrangements, Plan assets
held by the Rabbi Trust will be subject to the claims of the Participating
Affiliates’ creditors in the event of any Participating Affiliate’s insolvency
or bankruptcy as provided in the trust agreement.   4.4   Certain Distributions
      Notwithstanding any Payment Commencement Date or Method of Payment
selected by a Participant employed by a Participating Affiliate, if such a
Participant ceases to be employed by the Company or a Participating Affiliate
other than (i) at or after early or normal retirement pursuant to a retirement
plan of the Company, (ii) by reason of the Participant’s death, or (iii) by
reason of the Participant’s total disability, the Committee, in its sole
discretion, shall determine whether to distribute such Participant’s benefits in
the form of five annual installment payments, or as a lump sum. In either case,
such payment shall begin within a reasonable period of time following the
termination of employment.   4.5   Assignability       The benefits payable
under this Plan to an employee of a Participating Affiliate shall not revert to
the Company or Participating Affiliate or be subject to the Company’s or
Participating Affiliate’s creditors prior to the Company’s or Participating
Affiliate’s insolvency or bankruptcy, nor, except pursuant to will or the laws
of descent and distribution, shall they be subject in any way to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind by the Participant, the Participant’s
beneficiary or the creditors of either, including such liability as may arise
from the Participant’s bankruptcy.

 